Citation Nr: 1820601	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits, to include service connection for the cause of the Veteran's death and pursuant to the provisions of 38 U.S.C. § 1318.

2.  Entitlement to accrued benefits based upon benefits payable to the Veteran at the time of his death.

3.  Entitlement to special monthly pension (SMP) for a surviving spouse based on the need for the aid and attendance of another person or being housebound.

(The issue of entitlement to an increase in nonservice-connected death pension benefits is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to November 1964.  The Veteran died in March 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, and an October 2014 rating decision issued by the RO in St. Paul, Minnesota.  Jurisdiction over this appeal is with the RO in New Orleans, Louisiana.  

The Board notes that in a February 2009 rating decision, the RO indicated that the appellant's DIC claim was previously denied in a final decision, and therefore, new and material evidence was required to reopen the claim.  However, the Board finds that the appellant's May 2008 DIC claim was within one year of the June 2007 administrative decision that denied her claim.  As such, the Board will construe the appellant's May 2008 DIC claim as a valid NOD.  Thus, the June 2007 administrative decision is not final and is still on appeal.  

In June 2013, the Board determined that the appellant withdrew her claim for an increase in nonservice-connected death pension benefits based upon incurred medical expenses.  The Board remanded the remaining issues on appeal for further development.  

In March 2016, the Board remanded the issues on appeal in order to provide the appellant with a hearing.  The Board notes that the appellant failed to appear at her Board hearing in November 2016.  Further, in correspondences received in December 2016 and January 2018, the appellant withdrew her request for a hearing and requested that the Board proceed with the adjudication of her appeal.  Therefore, the Board finds that the appellant waived her right to a hearing and will proceed with the adjudication of the appeal on its merits.  


FINDINGS OF FACT

1.  The Veteran died in March 2007 and the primary cause of death was brain death due to intravascular hemorrhage. 

2.  At the time of his death, the Veteran did not have any service connected disabilities.  

3.  A vascular disorder, to include an intravascular hemorrhage, was not shown in service or many years after service; and, the preponderance of the evidence fails to establish that it is related to service.

4.  The Veteran had no claims pending before VA at the time of his death.

5.  The appellant is not shown to be in need of regular aid and attendance by another individual.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits, to include service connection for the cause of the Veteran's death and pursuant the provisions of 38 U.S.C. § 1318, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 1318, 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.22, 3.312 (2017).

2.  The criteria for entitlement to accrued benefits based upon benefits payable to the Veteran at the time of his death have not been met.  38 U.S.C. §§ 1110, 1131, 1310, 5103A, 5103(a) (2012); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307, 3.1000 (2017).

3.  The criteria for SMP for a surviving spouse based on the need for the regular aid and attendance of another have not been met.  38 U.S.C. §§ 1502 (b), 1521(d) (2012); 38 C.F.R. §§ 3.23, 3.351(b) and (c), 3.352(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC Benefits

In this case, the appellant asserts that she is entitled to DIC benefits, to include service connection for the cause of the Veteran's death and pursuant the provisions of 38 U.S.C. § 1318.  

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312 (2017).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

Additionally, DIC under 38 U.S.C. § 1318 is payable to the surviving spouse of a deceased Veteran if the Veteran was in receipt of, or entitled to receive, compensation for a service-connected disability that was (1) rated totally disabling for a continuous period of 10 or more years immediately preceding death; (2) rated as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (3) rated totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38  U.S.C. § 1318; 38 C.F.R. § 3.22.

As an initial matter, the Veteran died in March 2007, and according to his death certificate, the primary cause of death was brain death due to intravascular hemorrhage.  There is no evidence to indicate that the Veteran had a service-connected disability that contributed substantially or materially to his death as the Veteran was not service connected for a vascular disorder or any other disability at the time of his death.  As such, the legal criteria for DIC under 38 U.S.C. § 1318 are not met.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Nevertheless, the appellant asserts that the Veteran's had a vascular disorder that was etiologically related to service which caused his intravascular hemorrhage.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Nevertheless, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

In this case service connection for a vascular disorder is not warranted.  The service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a vascular disorder while in service.  Further, while the Veteran had certain heart treatments during service, he did not have chronic symptoms, complaints, or a diagnosis related to a vascular disorder.  Significantly, the Veteran's separation physical examination in September 1964, fails to document any complaints of or observed symptoms related to a vascular disorder.  In fact the Veteran specifically states that he is in "good health."  

Moreover, the post-service evidence does not reflect symptoms related to a vascular disorder for many years after the Veteran left active duty service.  Specifically, the first indication of a vascular disorder, diagnosed as venous insufficiency, was not observed in the records until approximately 2000.  Therefore, continuity of symptomology based upon the clinical evidence or for presumptive service connection pursuant to 38 C.F.R. § 3.309(a) is not warranted.

As part of this claim, the Board recognizes the statements from the appellant regarding the Veteran's history of vascular symptoms since service.  In this regard, while the appellant is not competent to make a diagnosis related to a vascular disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," she is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that service connection cannot be granted solely based on the appellant's reported history of continued symptomatology since active service.  Specifically, the Board cannot ignore that there is a significant gap in time between when the Veteran left service and when the appellant filed her claim for benefits.  Moreover, the Board notes that the Veteran filed claims for VA benefits in 1979 and 2000, but did not seek entitlement to service connection for a vascular disorder.  The fact that the Veteran and appellant were aware of the VA benefits system and sought out claims for benefits, but made no reference to a vascular disorder, weighs heavily against her credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, a continuity of symptoms is not shown based on the clinical evidence or statements from the appellant.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite the appellant's contentions to the contrary.  

Specifically, there is insufficient competent medical evidence indicating that the Veteran's intravascular hemorrhage is related to active duty.  Here, the Board notes that there is a gap of over 35 years between active service and when the Veteran's medical records first reported treatment for a vascular disorder, diagnosed as venous insufficiency.  Further, the Board notes that the appellant has not presented sufficient medical evidence, including opinions from the Veteran's treating physician, that the Veteran's intravascular hemorrhage was related to active duty.  

In considering this claim, the Board has also considered the statements made by the appellant relating the Veteran's vascular disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the appellant is not competent to provide testimony regarding the etiology of a vascular disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because a vascular disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's vascular disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Accrued Benefits

The appellant asserts that she is entitled accrued benefits for her husband's pension prior to his death.  

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid."  38 U.S.C. § 5121(a) (2012); 38 C.F.R. § 3.1000(a) (2017).  

In this case, payment of accrued benefits is not warranted as there were no claims pending on the date of the Veteran's death for which compensation was payable.  Here, the appellant contends that she is entitled to both her nonservice-connected death pension as a surviving spouse, and her husband's nonservice-connected pension.  However, the Board notes that a surviving spouse is entitled to either the nonservice-connected death pension or the spouse's pension, whichever benefit is greater.  See 38 U.S.C. § 1541 (2012); 38 C.F.R. §§ 3.3, 3.20, 3.21, 3.23, 3.271, 3.272, 3.273.  Therefore, as the appellant's nonservice-connected death pension as a surviving spouse is greater than her husband's pension, she is not entitled to her husband's pension benefits.  

Additionally, to the extent that the appellant claims that she was not paid the Veteran's pension benefits for the month of the Veteran's death, an October 2009 correspondence from the RO indicates that the appellant received payment for all compensation due to the Veteran at the time of his death.  

Therefore, the appellant's accrued benefits claim is denied.  

Special Monthly Pension

The appellant asserts that her medical conditions have rendered her either housebound or in need of the aid and attendance of another.  The Board notes that the appellant previously filed a SMP claim based upon the need for aid and in attendance which was denied by the RO in a September 2010 rating decision.  Therefore, given that the appellant did not file a timely notice of disagreement, this period of time is no longer on appeal.  

SMP benefits are payable to surviving spouses that are in need of regular aid and attendance.  38 U.S.C. § 1521(d) (2012); 38 C.F.R. § 3.351(a)(5), (6) (2017).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.

A spouse will be considered to be in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2017).  See 38 C.F.R. § 3.351(b), (c) (2017).


The criteria to be considered in establishing a factual need for aid and attendance include:
* The inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; 
* Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); 
* Inability of claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; 
* Inability to attend to the wants of nature; or 
* Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.

Being bedridden is a proper basis for the determination.  "Bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2017).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

In this case, the evidence does not indicate that SMP is warranted based on the need for aid and attendance under 38 C.F.R. § 3.351 or 3.352.  First, the appellant does not have a corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less.  Further, the evidence also does not indicate that the appellant was a patient in a nursing home because of mental and physical incapacity.  Of note, while the appellant was briefly hospitalized for a psychiatric episode in October 2014, her admission was brief and she was not discharged to a nursing home. 

Finally, the evidence does not indicate that a factual need for aid and attendance has been established under 38 C.F.R. § 3.352(a) (2017).  Specifically, while the appellant submitted medical evidence which indicates she is being treated for numerous medical conditions, including a psychiatric disorder, head injury, osteoarthritis, lumbar disability, diverticulitis, diabetes, and hyperlipidemia, there is no indication that she relies upon another in order to sustain herself.  In fact, during the entire period on appeal, the evidence indicates that the appellant has lived alone.  

While the Board would not dispute the fact that the appellant has many problems she must address on a day to day basis, overall, the evidence does not indicate an inability by the appellant to feed or dress herself, nor was there any demonstrated inability to maintain her own hygiene.  Finally, the evidence also does not indicate that assistance is required to protect her from the hazards and dangers of her daily environment.  Therefore, a factual need for aid and attendance under 38 C.F.R. § 3.352(a) has not been established.

Next, although SMP has not been established based on the need for aid and attendance, the Board has also considered whether SMP may be warranted on the basis of being housebound.  In this regard, an appellant will be found to be "permanently housebound" when he or she is substantially confined to his or her house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C. §§ 1502(c), 1311(d); 38 C.F.R. § 3.351(f).   

The Board determines that the requirements for SMP based on housebound status have not been met.  Here, for the reason discussed, the evidence does not indicate that the appellant is "permanently housebound."  To the contrary, the appellant is able to personally attend her medical evaluations, and other such activities.  Therefore, SMP is also not warranted on this basis. 

In considering this claim, the Board has also considered the appellant's statements in support of her claim in detail.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board acknowledges the appellant's belief that her symptoms are of such severity as to warrant SMP for aid and attendance or based on housebound status.  However, SMP is based on her ability to live independently as determined by the clinical evidence of record, and her disorders are not the types of conditions she may provide competent evidence on questions of need for aid and attendance or housebound status.  See Layno, 6 Vet. App. at 470.  Therefore, the Board finds that the medical evidence, which directly address the criteria under which SMP is evaluated, more probative than the appellant's own assessment.

In conclusion, the evidence does not support the appellant's claim for SMP by reason of the need for regular aid and attendance of another person or by reason of being housebound.  The Board finds that equipoise is not shown, and the benefit of the doubt rule does not apply.  As the weight of the evidence is against her claim for entitlement to SMP, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify an appellant of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, neither the appellant nor her representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the appellant that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  These letters also provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See, e.g., Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Therefore, adequate notice was provided to the Veteran and appellant prior to the transfer and certification of the case to the Board and complied with the requirements of 38 U.S.C. § 510(a) and 38 C.F.R. § 3.159(b). 

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the appellant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the appellant.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  Further, to the extent that the appellant has identified potentially relevant private treatment records, these records were unable to be obtained.  Nevertheless, the Board finds that VA has made reasonable efforts to obtain these records.  Additionally, the Board finds that a VA opinion is not warranted given that there is no competent evidence suggesting any association with the Veteran's death and service or a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

Additionally, it is noted that this appeal was remanded by the Board in June 2013 and March 2016 in order to provide the appellant a statement of the case (SOC) and with a hearing.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the appellant has been provided with a SOC for the issues on appeal.  Further, as previously discussed, the Board provided the appellant with a hearing in November 2016.  The appellant failed to appear and subsequently withdrew her right to a hearing.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

DIC benefits, to include service connection for the cause of the Veteran's death and pursuant to the provisions of 38 U.S.C. § 1318, are denied. 

Accrued benefits based upon benefits payable to the Veteran at the time of his death are denied.  

SMP for a surviving spouse based on the need for the aid and attendance of another person or being housebound is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


